IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40196
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

EDUARDO GUZMAN RESENDEZ,
also known as Juan Garcia Gonzalez,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-97-CR-267-1
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Eduardo Guzman Resendez, also known as Juan Garcia Gonzalez,

appeals his guilty-plea conviction for illegal reentry into the

United States following deportation, in violation of 8 U.S.C.

§ 1326(a) and (b).   He argues that the district court erred by

applying the sentencing guideline adjustment for obstruction of

justice pursuant to U.S.S.G. § 3C1.1.   We review the district

court’s legal interpretation and application of the sentencing

guidelines de novo and its factual findings for clear error.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40196
                                 -2-

United States v. Lowder, 148 F.3d 548, 552 (5th Cir. 1998).

Because the record indicates that Guzman Resendez produced a

fraudulent financial affidavit during his initial appearance

before the magistrate judge, the district court did not commit

error, clear or otherwise, by applying the adjustment for

obstruction of justice.    See § 3C1.1, comment. (n.4(c)).

     Guzman Resendez also argues that the district court erred by

applying the 16-level increase pursuant to U.S.S.G. § 2L1.2(b)

because he had been previously deported subsequent to an

aggravated-felony conviction for possession of over 50 pounds of

marijuana.    His argument regarding this issue is precluded by our

decision in United States v. Hinojosa-Lopez, 130 F.3d 691 (5th

Cir. 1997).   Accordingly, the district court’s judgment is

AFFIRMED.